UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

United States of America,                        :
       Plaintiff,                                :
                                                 :
       v.                                        :      Criminal No.: 94-cr-303 (RC)
                                                 :
Jason T. Graham,                                 :      Re Document No.:       17
       Defendant.                                :

                            MEMORANDUM OPINION & ORDER

              DENYING DEFENDANT’S MOTION TO EXPUNGE CRIMINAL RECORD

                                     I. INTRODUCTION

       In 1994, Defendant Jason T. Graham was charged with wire fraud (count one) and

attempted credit card fraud (count two) while employed as a paid student intern at the

Department of Justice, Office of Legal Education. See generally Information at 1, 5, ECF No. 3.

Mr. Graham pled guilty before the Honorable Norma Holloway Johnson to the count of

attempted credit card fraud and was sentenced to one year incarceration, execution of sentence

suspended as to all but 20 consecutive weekends, and two years’ probation. See J. & Probation

Order (“Probation Order”) at 1, ECF No. 11. Mr. Graham was also required to pay $25 special

assessment and $701.56 in restitution for merchandise he purchased from a Macy’s department

store with a fraudulent credit card. Id. at 2; Plea Agreement ¶ 2, ECF No. 8; see also

Government’s Opp’n to Def.’s Mot. to Expunge (“Gov’t Opp’n”) at 2, ECF No. 19.

       On August 13, 2018, Mr. Graham filed the current motion to expunge his criminal record.

See Def.’s Mot. Expunge (“Def.’s Mot.”), ECF No. 17. In his brief motion, Mr. Graham states

that he “made a mistake when [he] was a kid” and that he needs to “clear [his] name to apply for

work and to obtain Global Entry as [he] will be traveling often overseas for work.” Id. at 1. The
United States Government filed a motion in opposition, arguing that Mr. Graham is not entitled

to expungement of his criminal record because Mr. Graham was twenty years old at the time of

his offense and has not shown any “extraordinary circumstances” that would warrant

expungement. Gov’t Opp’n at 4. This Court gave Mr. Graham the opportunity to file a reply,

which he did not take, so this Court proceeds with only Mr. Graham’s initial motion and the

Government’s opposition. Min. Order Oct. 17, 2018. This Court agrees with the Government.

Because Mr. Graham has not demonstrated that he has met the standard for criminal

expungement in this Circuit, the Court will deny the motion.

                                         II. ANALYSIS

                                       A. Legal Standard

       Expungement of criminal records may be provided by either federal or state statute, but

absent any statutory basis for expungement, the D.C. Circuit has held that courts nonetheless

“have the inherent, equitable power to expunge arrest records . . . ‘when that remedy is necessary

and appropriate in order to preserve basic legal rights.’” United States v. Douglas, 282 F. Supp.

3d 275, 277 (D.D.C. 2017) (quoting Livingston v. U.S. Dep’t of Justice, 759 F.2d 74, 78 (D.C.

Cir. 1985)). The authority of a court to grant expungement “derives from the ‘general power of

the federal courts to fashion appropriate remedies to protect important legal rights.’” United

States v. Woods, 313 F. Supp. 3d 197, 198−199 (D.D.C. 2018) (quoting Doe v. Webster, 606

F.2d 1226, 1230 n.8 (D.C. Cir. 1979)).

       “The general rule . . . [is that] expungement of an arrest record is appropriate when

serious governmental misbehavior leading to the arrest, or unusually substantial harm to the

defendant not in any way attributable to him, outweighs the government’s need for a record of

the arrest.” Doe, 606 F.2d at 1231. “Expungement is the proper remedy when there is a ‘lack of




                                                2
probable cause coupled with special circumstances, flagrant violations of the Constitution, or

other unusual and extraordinary circumstances.’” Woods, 313 F. Supp. 3d at 199 (quoting Doe,

606 F.2d at 1230 (citation omitted)). Extraordinary circumstances may include politically or

racially motivated arrests, misleading law enforcement testimony, incorrect legal advice, or an

arrest that was predicated on a statute that was subsequently declared unconstitutional. Id.

(citing Doe, 606 F.2d at 1230 nn.10–11). “Expungement is justified when the movant can show

that she has suffered a harm rising to the level of extraordinary or unusual circumstances, and

that the need to prevent such harm outweighs the government's interest in maintaining criminal

records.” Id. (citing Doe, 606 F.2d at 1231).

     B. Defendant Graham’s Motion to Expunge Must Be Denied Because Issues with
         Employment and Travel Accommodations Do Not Warrant Expungement

       It is well-established that difficulties obtaining employment and concerns regarding travel

do not constitute “extraordinary” or “unusual” circumstances warranting expungement.

Consistently, courts in this Circuit have denied motions to expunge that rest on a defendant’s

desire to secure desired employment. For example, in United States v. Woods, the defendant

moved to expunge her criminal record of second degree theft, arguing that she completed her

sentence and was unable to obtain employment with the federal government because of her

criminal record. 313 F. Supp. 3d at 198. The defendant did not allege any violation of her rights

nor claim that any statute authorized her expungement request. Id. at 199. The court denied the

defendant’s motion for expungement, explaining that the “inability to obtain specific

employment is neither an exceptional circumstance nor an unusual result of a criminal

conviction,” and in any event, the government’s interest in maintaining criminal records

outweighed the consequence of defendant’s lost employment. Id. at 200; see also United States

v. Derouen, 279 F. Supp. 3d 298, 300 (D.D.C. 2018) (denying defendant’s motion to expunge



                                                3
while noting that “[a] criminal record is a usual, ordinary barrier to gainful employment”);

United States v. Spinner, 72 F. Supp. 3d 266, 268 (D.D.C. 2014) (denying motions to expunge in

which the defendant expressed a desire to gain a security clearance that would “open doors” in

employment, but did not otherwise contest his guilt or any of the circumstances surrounding his

arrest or conviction); United States v. Baccous, 2013 WL 1707961, at *2 (D.D.C. Apr. 22, 2013)

(“Defendant’s concerns regarding his employment . . . are unquestionably valid; however, under

existing law, they do not afford the court discretion to expunge his record.”).

       Here, Mr. Graham’s brief reference to barriers to obtaining desired employment does not

meet this Circuit’s standard for expungement. Like the defendant in Woods, who backed her

motion with the desire to apply for work in the federal government, Mr. Graham only states a

desire to “apply for work,” which is not evidence of an extraordinary circumstance warranting

expungement. See Def.’s Mot. Moreover, Mr. Graham’s motion does not actually provide

evidence that he has had trouble obtaining desired employment—in. In fact, based on the

language of the motion in which he says he “will be traveling often overseas for work,” it

appears Mr. Graham is currently employed, and it is not apparent to this Court that Mr. Graham

has suffered any extraordinary or unusual harm in employment from the maintenance of his

criminal record. See Def.’s Mot. Because Mr. Graham’s motion does not identify any additional

circumstances that would warrant expungement, this Court must follow settled precedent: that

expungement cannot be granted because of collateral consequences on a defendant’s

employment.

       Mr. Graham also mentions a need to obtain Global Entry because he will be traveling

overseas for work, but at least one other court has found that a desire for Global Entry does not

meet the bar to vacate a criminal conviction. See United States v. Alcalay, 2019 WL 2450913, at




                                                 4
*4 (D. Vt. June 12, 2019) (holding that defendant could not receive coram nobis relief to vacate

his misdemeanor conviction when defendant argued that his prior arrest had interfered with his

ability to obtain Global Entry). In fact, this Court has not located any authority to suggest that a

desire for Global Entry is pertinent to the question of expunging a criminal conviction—Global

Entry is granted on a discretionary basis by the Department of Homeland Security, and “[a]n

individual who is denied participation [in the Global Entry program] is not prohibited from

traveling internationally. Rather, the individual must proceed through customs as other

international travelers and may not use the dedicated lanes for the Global Entry participants.”

See McLean v. Morgan, 2020 WL 5094683, at *2, *7 (D. Kan. Aug. 28, 2020) (holding that the

Court could not order plaintiff’s participation in the Global Entry program when plaintiff was

denied for having multiple convictions, while noting that the agency could have denied

participation due to a single conviction). In sum, Mr. Graham has not asserted any difficulties in

travel that are “extraordinary” or “unusual” and merely states a desire to obtain Global Entry,

which does not warrant expungement.

       Mr. Graham’s motion to expunge must be denied because routine difficulties in obtaining

employment or travel accommodations do not warrant expungement, and his sparse motion does

not otherwise assert any extraordinary or unusual circumstances that would meet this bar.

                                       III. CONCLUSION

       Because Mr. Graham has failed to demonstrate any circumstances that would outweigh

the government’s interest in maintaining criminal records, this Court cannot grant the equitable

relief of expungement. Accordingly, Defendant Jason T. Graham’s Motion to Expunge Criminal

Record (ECF No. 17) is hereby DENIED.

       SO ORDERED.




                                                  5
Dated: July 13, 2022       RUDOLPH CONTRERAS
                           United States District Judge




                       6